           Case 2:20-cv-03084-TJS Document 8 Filed 10/27/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL S. ROBINSON              :                  CIVIL ACTION
                                 :
     v.                          :
                                 :
COMMONWEALTH OF PENNSYLVANIA, :
JOHN MCCAUL ADA, JOHN MERRICK, :
Public Defender, STEPHAN DELARO, :
Public Defender and JACQUELINE   :
C. CODY, Public Defender         :                  NO. 20-3084


                                         ORDER

      NOW, this 26th day of October, 2020, upon consideration of the Petition Under 28

U.S.C. § 2254 For Writ of Habeas Corpus By A Person in State Custody (Doc. No. 1), the

respondents’ response to the Petition, and the Report and Recommendation filed by

United States Magistrate Judge Richard L. Lloret (Document No. 6) , and no objections

to the Report and Recommendation having been filed, and after a thorough and

independent review of the record, it is ORDERED that:

      1.      The Report and Recommendation of Magistrate Judge Richard A. Lloret is

APPROVED and ADOPTED;

      2.      The Petition for Writ of Habeas Corpus is DISMISSED WITHOUT

PREJUDICE; and

      3.      There is no probable cause to issue a certificate of appealability.



                                          /s/ TIMOTHY J. SAVAGE J.
